DETAILED ACTION
Vacuum Cleaner Nozzle 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 5-31-2022 has been entered. Claims 1-5 are currently pending and have been examined. The amendment does not overcome 102 rejection set forth in the office action mailed 03-02-2022. 
Claim Rejections - 35 USC § 102
Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henderson (US20120090105A1).
Regarding claim 1, Henderson teaches a steering hinge arrangement (steering assembly 16, figure 15) between a body of the vacuum cleaner nozzle (foot 12, figure 1) and a connector (fasteners 76, figure 1; para 0046) that is connectable to a unit (surface cleaning device 10, figure 1) having a handle (handle 14, figure 1), wherein the steering hinge arrangement comprises first and second steering hinges, characterized in that wherein the first steering hinge (first pivot member 52, para 0040-0042, the first pivot member rotates until it biasing member 92 stops it  ) is operational until a first steering angle wherein the second steering hinge is operational from the first steering angle, and wherein a transmission ratio of the second steering hinge (second pivot member 50, figure 5, para 0004,00034-00040,0041, since second pivot member mounted closer to foot the transmission ratio will be bigger than first pivot member 52) exceeds a transmission ratio of the first steering hinge.
Regarding claim 2, Henderson teaches first steering angle is determined by first shaped features on the first steering hinge interacting with second shaped features on the second steering hinge (see para 0037-0041).
Regarding claim 3, Henderson teaches a force exercised by an elastic element (see biasing member 92, figures 3-6) between the second steering hinge and the body hampers the second steering hinge from being fully engaged before the first steering hinge has reached the first steering angle (para 0003-0005, 0039-0042).
Regarding claim 4, Henderson teaches the first steering hinge (first pivot member 52, figure 3) is mounted at a larger angle with respect to a longitudinal axis of the connector (fasteners 76, figures 1-4) than the second steering hinge (see figures 1-4).
Regarding claim 5, Henderson teaches a dust processing unit (cyclonic separation chamber 20, figure 1), a handle (handle 14, figure 1), and the vacuum cleaner nozzle (foot 12, figure 1; para 0027) as claimed in claim 1.


Response to Arguments
Applicant's arguments filed independent claim 1 and its dependent claims have been fully considered but they are not persuasive. 
Regarding applicant argument's that Henderson fails to disclose that the first pivot member 52 is operational until first steering angle , and second pivot member 50 is operational from the first steering angle.  Examiner respectfully disagrees.
The pivot member 52 of Henderson’s steering assembly 16 is described in para 0040-0042 of specification specifically para 0040, that pivot member is capable of rotating however due to biasing member 92 being coupled to it , the basing member inhibits further rotation after certain point and returns it to original position therefore pivot member 52 rotates to an angle until biasing member 92 stops it, and from that rotation described in para 0004 corresponding energy transferred to pivot member 50 to rotate and to rotate the foot 12 .  Henderson does not specifically recite the limitation the “first steering angle” and “second steering angle” but has a structure that meets that limitations
Furthermore,  in regards to applicant argument that Henderson fails disclose that a transmission ratio of the first pivot member 52 exceeds a transmission ratio of the second pivot member 50.  Examiner respectfully disagrees.
In the claim 1, it is recited that ”a transmission ratio of the second steering hinge exceeds a transmission ratio of the first steering hinge.  Due to the position of second pivot member 50, since it is horizontal it would have a 1:1 ratio therefore bigger ratio to pivot member 52.
Additionally, See MPEP2131, the elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chong et al. (US 9027200B2) discloses steering assembly for an upright vacuum cleaner. Stabel ( US 1139736 A) discloses a cleaning tool that is angularly adjustable. Redding et al. ( US 5323510 A) discloses an upright vacuum cleaner with upper and lower joint members. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 6:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723